DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 1 recites a connection pipe and a second pipe, implying that said pipes are two different pipes. However, the drawings and specification describe the connection pipe and the second pipe as both referring to the same pipes (e.g. pipes GP/LP). Therefore, the connection pipe and the second pipe must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HAYAKAWA (EP 2620736).
Regarding claim 11, 
Hayakawa teaches an air conditioner (see abstract)comprising: a heat-source-side unit (e.g. outdoor unit 101) comprising a heat-source-side heat exchanger (not shown, wherein it is known in the art that outdoor units comprise heat exchangers); a use-side unit 100 (e.g. an indoor unit comprising indoor heat exchanger 10, fan 5, pipes 30, 40, etc.), in a space to be air conditioned 110, comprising: a use-side heat exchanger 10; and a use-side fan 5 that supplies air to the use-side heat exchanger; and a connection pipe 50 that connects the heat-source-side unit to the use-side unit, wherein the air conditioner performs air-conditioning of the space by circulating refrigerant in a refrigerant circuit (see par. 18) comprising: the heat-source-side heat exchanger; the use-side heat exchanger 10; the connection pipe 50; a first pipe (e.g. pipes 31 or 41) made of a first metal material (e.g. aluminum, see par. 25, abstract); a second pipe (e.g. pipes 32 or 42) made of a second metal material (e.g. copper, see par. 25, abstract) ; and a connecting portion (e.g. eutectic bonding sites 37 or 47) between the first pipe and the second pipe (see par. 32), wherein the connecting portion is in an unventilated space (e.g. at a location at which air from air outlet 3 is not directly blown, see at least Fig. 1 wherein air from outlet 3 blows towards space 110 and not towards pipe unit 20 which comprises pipes 31, 32, 41, 42)). 
Hayakawa further teaches the first pipe (e.g. pipes 31, 41) is a pipe in the use-side unit (e.g. wherein the use-side unit is defined to comprise pipes 30, 40 which comprise pipes 31, 41), the use-side unit further comprises a casing 1 that accommodates the use-side heat exchanger 10 and the use-side fan 5 (see Fig. 1). 
Hayakawa does not specifically teach that the connecting portion (e.g. sites 37, 47) are specifically disposed outside the casing 1. However, the following evidence would reasonably imply to one of ordinary skill in the art that the connecting portion is disposed outside the casing. 
Referring to Fig. 1, pipe units 30, 40 (wherein units 30, 40 comprise first and second pipes 31, 32 and 41, 42, respectively) and flare nut connection units 39, 49 are clearly disposed outside casing 1. As the connecting portion (e.g. sites 37, 47) are located within pipe units 30, 40, it would be reasonable to one or ordinary skill in the art that, just as pipe units 30, 40 are disposed outside the casing, so would the connecting portion be disposed outside the casing; 
Referring to Figs. 2-3, the connecting portions 37, 47 are disposed within thermal insulation 60 in order to prevent condensation of water on the pipes 20, 30 (see pars. 44-45) and to prevent the leakage of said condensation to the outside of the air conditioning apparatus 100 (see par. 44). It would only be necessary to provide the connecting portions with insulation 60 if the connecting portion was disposed outside the casing else the casing itself would provide thermal insulation to the connecting portions.
Accordingly, one of ordinary skill in the art would reasonably interpret Hayakawa such that the connecting portion of Hayakawa is disposed outside the casing 1. 
Regarding claim 19,
Hayakawa teaches wherein one of the first metal material and the second metal material is aluminum or an aluminum alloys, and the other of the first metal material and the second metal material is copper or a copper alloy (see par. 25, abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa.  
Regarding claims 17-18,
Hayakawa does not specifically teach an air flow speed in the unventilated space relative to a ventilated space. However, the claim limitations of claim 17 and 18, wherein “an air flow speed of the unventilated space is 0.5 m/sec or less when the air conditioner is in operation” and “an air flow speed in the unventilated space is 1/5 or less of an air flow speed in a ventilated space through which air blown out from the use-side fan flows when the use-side fan blows air at a maximum air flow rate” are statements of intended use that do not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Sato (US 2017/0074525).  
Regarding claim 20,
Hayakawa does not teach wherein the use-side unit is a ceiling-mounted unit that is mounted on a ceiling of the space to be air conditioned.
Sato, directed to an air conditioner, discloses wherein a use-side unit (an indoor unit of an air conditioner, see abstract) is a ceiling-mounted unit that is mounted on a ceiling (the indoor unit includes a housing 1 placed in a ceiling, see par. 31) of a space to be air conditioned. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hayakawa by Sato with the motivation of arranging the use-side heat exchanger  to surround the centrifugal blower and to provide more air inlet and air outlets for blowing air in and out thorough the grille in to or out of the room (see Sato, pars. 5, 31), while also maximizing the usable space within the space to air conditioned.
Claim(s) 11 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over HAYAKAWA (EP 2620736) in view of Heon (KR 20080095628A).
Regarding claim 11, 
Hayakawa teaches an air conditioner (see abstract)comprising: a heat-source-side unit (e.g. outdoor unit 101) comprising a heat-source-side heat exchanger (not shown, wherein it is known in the art that outdoor units comprise heat exchangers); a use-side unit 100 (e.g. an indoor unit comprising indoor heat exchanger 10, fan 5, pipes 30, 40, etc.), in a space to be air conditioned 110, comprising: a use-side heat exchanger 10; and a use-side fan 5 that supplies air to the use-side heat exchanger; and a connection pipe 50 that connects the heat-source-side unit to the use-side unit, wherein the air conditioner performs air-conditioning of the space by circulating refrigerant in a refrigerant circuit (see par. 18) comprising: the heat-source-side heat exchanger; the use-side heat exchanger 10; the connection pipe 50; a first pipe (e.g. pipes 31 or 41) made of a first metal material (e.g. aluminum, see par. 25, abstract); a second pipe (e.g. pipes 32 or 42) made of a second metal material (e.g. copper, see par. 25, abstract) ; and a connecting portion (e.g. eutectic bonding sites 37 or 47) between the first pipe and the second pipe (see par. 32), wherein the connecting portion is in an unventilated space (e.g. at a location at which air from air outlet 3 is not directly blown, see at least Fig. 1 wherein air from outlet 3 blows towards space 110 and not towards pipe unit 20 which comprises pipes 31, 32, 41, 42)). 
Hayakawa further teaches the first pipe (e.g. pipes 31, 41) is a pipe in the use-side unit (e.g. wherein the use-side unit is defined to comprise pipes 30, 40 which comprise pipes 31, 41), the use-side unit further comprises a casing 1 that accommodates the use-side heat exchanger 10 and the use-side fan 5 (see Fig. 1). 
Assuming Hayakawa does not specifically teach the connecting portion (e.g. sites 37, 47) is disposed outside (or inside, for that matter) the casing, it is known in the art to dispose of a connecting portion outside a casing. 
Referring to annotated Fig. 14, Heon, directed to an air conditioner with copper and aluminum connecting pipes (see lines 127-150), teaches wherein a connecting portion (e.g. an eutectic bonding site, see lines 350-355) between first aluminum pipe (e.g. pipes 7B or 9B, see lines 179-187, 190-192, 219-221) and second copper pipe 410 (see lines 510-511, 525-528) is disposed outside the casing of indoor unit I. 

    PNG
    media_image1.png
    652
    575
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hayakawa by Heon with the motivation of, for example, enabling easier access of the connecting portion for repairs, maintenance or replacement. 
Claim(s) 11 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over HAYAKAWA (EP 2620736) in view of Ando (WO 2015115127).
Regarding claim 11, 
Hayakawa teaches an air conditioner (see abstract)comprising: a heat-source-side unit (e.g. outdoor unit 101) comprising a heat-source-side heat exchanger (not shown, wherein it is known in the art that outdoor units comprise heat exchangers); a use-side unit 100 (e.g. an indoor unit comprising indoor heat exchanger 10, fan 5, pipes 30, 40, etc.), in a space to be air conditioned 110, comprising: a use-side heat exchanger 10; and a use-side fan 5 that supplies air to the use-side heat exchanger; and a connection pipe 50 that connects the heat-source-side unit to the use-side unit, wherein the air conditioner performs air-conditioning of the space by circulating refrigerant in a refrigerant circuit (see par. 18) comprising: the heat-source-side heat exchanger; the use-side heat exchanger 10; the connection pipe 50; a first pipe (e.g. pipes 31 or 41) made of a first metal material (e.g. aluminum, see par. 25, abstract); a second pipe (e.g. pipes 32 or 42) made of a second metal material (e.g. copper, see par. 25, abstract) ; and a connecting portion (e.g. eutectic bonding sites 37 or 47) between the first pipe and the second pipe (see par. 32), wherein the connecting portion is in an unventilated space (e.g. at a location at which air from air outlet 3 is not directly blown, see at least Fig. 1 wherein air from outlet 3 blows towards space 110 and not towards pipe unit 20 which comprises pipes 31, 32, 41, 42)). 
Hayakawa further teaches the first pipe (e.g. pipes 31, 41) is a pipe in the use-side unit (e.g. wherein the use-side unit is defined to comprise pipes 30, 40 which comprise pipes 31, 41), the use-side unit further comprises a casing 1 that accommodates the use-side heat exchanger 10 and the use-side fan 5 (see Fig. 1). 
Assuming Hayakawa does not specifically teach the locations of connecting portion (e.g. sites 37, 47) relative to the casing,  Hayakawa does not specifically teach the connecting portion (e.g. sites 37, 47) is disposed outside (or inside, for that matter) the casing. 
Ando, directed to an air conditioner with an indoor unit comprising a pipe made of aluminum and a pipe made of copper, teaches wherein a connecting portion (e.g. the unlabeled joining site between aluminum pipes 5, 7, and copper pipes 6, 8, disposed outside a casing 1, see Figs. 2, 4). More specifically, Ando teaches that portions 5a, 5b, 5c, 7a, 7b, 7c are located outside of casing 1 (e.g. as the pipes 5, 7 extends along a side portion of the casing, and not *in*  the casing; see Figs. 3-4, lines 41-46, 70-75, 120-126, 146-147), and therefore any connecting portion must be disposed outside the casing 1.  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hayakawa by Ando such that the connecting portion is disposed outside the casing with the motivation of allowing the first and second pipes to be bent as needed (see Ando, abstract). 
Response to Arguments
Previously entered claim interpretations under 35 USC 112 are withdrawn as claims 12-16 are canceled. 
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. Applicant argues that the connecting portion (37, 47) of Hayakawa is disposed inside the casing 1, and not outside the casing. However, it would be reasonable to interpret Hayakawa such that the connecting portion is disposed outside the casing (see the rejection of claim 11). Alternatively, even assuming Hayakawa does not teach that the connecting portion is disposed inside the casing 1, Heon and Ando teach that a connecting portion is to disposed outside the casing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763